Per Curiam,
The facts of this case are not in dispute, and are so clearly set forth in the findings and opinion of the learned judge of the quarter sessions as to render a restatement of them unnecessary. If that court had authority to compel the school district of the township of Guilford to pay the taxes in question to the school district of the borough of Chambersburg, it must be found in sec. 10 of the Act of April 11, 1862, P. L. 471, or the Act of April 3, 1903, P. L. 142. So far as the provisions of these statutes relate to the question presented on this appeal, they are identical, and the language of the particular provision, upon the construction of which the case turns, is as follows: “If any money be on hand or debt unpaid or any taxes or other claims be uncollected after the settlement of all account for the current year.” It may be that when the court has obtained jurisdiction under these acts, it is to proceed upon equitable principles in administering their provisions; but equitable principles cannot be invoked to extend the jurisdiction to matters not contemplated by the statute. Looking at the context, it is quite clear that the provisions, as to uncollected taxes, relate to taxes that were not collected at the end of the current year, that is, the school year in which, in the present case, the portion of the territory of the township was annexed to the borough. The legislature did not contemplate the possibility of directors of a school district levying taxes in the detached portion of the district in subsequent years, and made no provision for such case. And it is immaterial whether this was attempted the next year or a half dozen years after it ceased to be part of the district for every *507purpose. As pointed out in the opinion of the' learned judge, at that time “there was nothing to divide between the two districts; there was no money on hand, or debt unpaid, or taxes uncollected. The taxes which the Guilford township collector collected in the portion of the detached territory were not in existence until after the beginning of the school year of 1908, to wit, the first Monday of June, 1908. While the property had been valued for purposes of taxation before that time, that was the day ' the taxes came into being. The current year, that is, the year current with the changes in the lines of the district, had passed; nothing was left unsettled.” This, it seems to us, is a conclusive reason for holding that the court of quarter sessions had not jurisdiction under these statutes to enter judgment against the respondent district in favor of the petitioning district for the amount of taxes collected by the former in a subsequent year in territory not belonging to it. This is a statutory proceeding, and the ingenious argument of appellant's counsel has failed to convince us that the respondent district is estopped to deny that the taxes levied by it were “uncollected taxes” at the end of the current year in which the annexation of the territory in question to the borough of Chambers-burg became complete.
The decree is afiirmed at the costs of the appellant.